Luther Schneider

Name
TTP er I,
4 ‘ eon Dp a de we ti

3104 W 34th Ave, Apt 20

Anchorage Alaska, 99517

 

 

 

 

 

Address LL, COUR
(907)313-9941 ee
Telephone
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
Luther Schneider ,
Case No. 3:18-cv-00060-TMB
Plaintiff,
vs.

MOTION
Tracy Baldwin

 

to/for |Add The Relief Requested

 

 

Defendant(s).

 

|, Luther Schneider , representing myself without a

lawyer, move to/for Add The Relief Requested

 

under the following statute(s)/rule(s) (if known) Civil Rights Complaint under 42 U.S.C 1983
for the following reason(s): Violation of Right For Due Process. Plaintiffs Child was Abused
And Neglected During This Process.

Compensatory Damages in the amount of 2,000,000 and

Punitive Damages in the amount of 2,000,000.

 

P$12 (06/09) Non-Prisoner Motion

Case 3:18-cv-00060-SLG Document 31 Filed 10/15/19 Page 1 of 2
 

 

 

 

 

 

 

Declaration Under Penalty of Perjury

I, Lither Seheaey lee , declare under penalty of

perjury, that | have reviewed the above motion, and that the information contained

in this motion is true and correct. QO bs Yt AOL GO

DATED: 40 -//-/7 at Pachernge - AL, F7577 paska.

Signature

 

Certificate of Service

| certify that a copy of the above motion was served, by ® first class U.S. mail

O fax O hand-delivery, to Clerk oF cord for Tracey Baldnsi at

 

 

 

 

Pecbewal Boil dons, “US. Cove FhewSe_ (Opposing party or counsel)
PPP W. 7th AVES Auchenai 99513 on 16-1 -¢9
(Address) (Date of mailing)
SO —-l¢-1F Aklr.. Seb.Ma
Signature
PS12 (06/09) 2 Non-Prisoner Motion

Case 3:18-cv-00060-SLG Document 31 Filed 10/15/19 Page 2 of 2
